Citation Nr: 1820823	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  08-39 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for prostate cancer, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for skin cancer. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from May 1971 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The jurisdiction of this case subsequently transferred to the RO in Boise, Idaho. 

This case was remanded to the Agency of Original Jurisdiction (AOJ) in July 2012 for the Veteran to receive a VA examination for his skin cancer.  The Veteran received a VA examination in September 2015.  Additionally, the case was remanded in August 2017 for the Veteran to receive a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in January 2018 and a transcript is of record.  There was substantial compliance with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for prostate cancer and skin cancer are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for prostate cancer was denied by the Board in a July 2012 decision.  The Veteran did not appeal this decision. 

2.  The evidence of record since the July 2012 Board decision is not cumulative of evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for prostate cancer. 


CONCLUSIONS OF LAW

1.  The July 2012 Board decision that denied the Veteran's claim for service connection for prostate cancer, to include exposure to ionizing radiation is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1100, 20.1104 (2017).

2.  The evidence received since the July 2012 Board decision denying service connection for prostate cancer is new and material.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2017).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

In a July 2012 Board decision, the Board denied service connection for prostate cancer, to include as due to ionizing radiation.  The Board determined there was no evidence of in-service exposure to ionizing radiation.  The Board considered the Veteran's lay statements that he worked to seal a nuclear site while in-service, but found the Veteran was not competent to assess his exposure to radiation.  Furthermore, the Board concluded there was no in-service incident to connect to his prostate cancer diagnosis.  The Veteran did not appeal the Board's decision; therefore, the July 2012 Board decision became final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1100, 20.1104 (2017).

In October 2012, the Veteran filed an application to reopen the claim.  The evidence received since the July 2012 Board decision includes lay statements from the Veteran discussing his in-service exposure to herbicides.  At his January 2018 Board hearing and January 2018 lay statement discus the Veteran time in-service deployed at U-Tapao, Thailand.  These statements indicated that the Veteran could have been exposed to herbicides during his time at U-Tapao.  Prostate cancer is a disability that is presumed to be associated with exposure to herbicide agents.  The Board concludes that new and material evidence has been received to reopen the Veteran's claim for prostate cancer.  38 C.F.R. § 3.156(a).  However, as discussed below, further development is necessary before the merits of the Veteran's claim can be addressed. 


ORDER

New and material evidence having been submitted, the claim for service connection for prostate cancer is reopened, and to this extent only, the appeal is granted. 


REMAND 

At his January 2018 hearing and in a January 2018 lay statement, the Veteran stated he was exposed to herbicide agents during his time in service.  The Veteran indicated that he spent time working construction at the perimeter of U-Tapao Thailand for six months from December 1971 to May 1972.  A January 2018 statement narrowed down the time frame as he stated that he first reported to Davisville, Rhode Island, and then in January 1972 he went to Diego Garcia in the Indian Ocean, and he asserted that he went on to U-Tapao.  The Veteran then indicated that he flew to Bangkok, Thailand for medical treatment.  The Board notes the Veteran's records document his treatment in Bangkok in May 1972; however, the record is lacking any service records showing the Veteran spent time in U-Tapao.  VA has a duty to assist claimants in substantiating their claims for VA benefits.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Thus, VA must determine whether there are outstanding records of the Veteran's service.  

If outstanding service records are obtained, they may pertain to his skin cancer claim as well.  Therefore that issue is inextricably intertwined and remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate agency or agencies to determine whether the Veteran was at U-Tapao, Thailand.  The AOJ is advised that the Veteran reported service at U-Tapao from December 1971 to May 1972.  Steps taken to verify this service must be documented. If such service is verified, determine whether the service personnel and treatment records currently associated with the claims file are complete.  

2.  If the service personnel and treatment records are not complete, obtain any outstanding service treatment and personnel records.  Make as many requests as are necessary to obtain relevant records and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  All negative responses must be documented.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified.

3.  If the benefits sought on appeal are not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. Martz Ames 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


